     Case 2:19-bk-12643-SK       Doc 39 Filed 08/01/19 Entered 08/01/19 16:12:42                          Desc
                                  Main Document     Page 1 of 3

 1   JaVonne M. Phillips, Esq. SBN 187474
     Merdaud Jafarnia, Esq. SBN 217262
 2   McCarthy & Holthus, LLP
 3   411 Ivy Street
     San Diego, CA 92101
 4   Phone (877) 369-6122
     Fax (619) 685-4811
 5
 6   Attorneys for Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or
     successors
 7
 8
 9
                              UNITED STATES BANKRUPTCY COURT
10
                               CENTRAL DISTRICT OF CALIFORNIA
11
                                      LOS ANGELES DIVISION
12
13   In re:                                        )   Case No. 2:19-bk-12643-SK
                                                   )
14   Bennie Ray Freeman,                           )   Chapter 13
15                                                 )
                  Debtor.                          )
16                                                 )
                                                   )   STIPULATION FOR ADEQUATE
17
                                                   )   PROTECTION
18                                                 )
                                                   )   Date:    7/31/2019
19                                                 )   Time:    8:30 A.m.
20                                                 )   Ctrm:    15th Floor, 1575
                                                   )   Place:   255 E. Temple Street
21                                                 )            Los Angeles CA, 90012
                                                   )
22
                                                   )   Judge Sandra R. Klein
23                                                 )
                                                   )
24                                                 )
25                                                 )
                                                   )
26                                                 )
                                                   )
27
28
29

                                                   1
                                                                                             File No. CA-19-153495
                                                       Adequate Protection Stipulation, Case No. 2:19-bk-12643-SK
Case 2:19-bk-12643-SK   Doc 39 Filed 08/01/19 Entered 08/01/19 16:12:42   Desc
                         Main Document     Page 2 of 3
Case 2:19-bk-12643-SK   Doc 39 Filed 08/01/19 Entered 08/01/19 16:12:42   Desc
                         Main Document     Page 3 of 3
